DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  JAVARI VONDRAVIOUS STOVALL,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-1869

                               [July 27, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit; St.
Lucie County, Steven J. Levin, Judge; L.T. Case No. 562013CF002822A.

   Valarie Linnen, Atlantic Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed

WARNER, GROSS and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.